Citation Nr: 0507836	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied a claim for service connection for 
temporomandibular joint (TMJ) syndrome.  The appeal also 
arises from an April 1998 rating decision by the RO the 
veteran's application to reopen claims for service connection 
for a bilateral foot disorder and for a right shoulder 
disorder.  

In March 2003, the Board reopened the claims for service 
connection for a bilateral foot disability and for a right 
shoulder disability.  Also, in February 2003, the Board 
issued a development memorandum regarding the claims for 
service connection for a bilateral foot disability, for a 
right shoulder disability, and for TMJ syndrome, pursuant to 
then-valid regulations.  See 38 C.F.R. § 19.9(a)(2) (2002).  
But in May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2).  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Although some development was accomplished 
prior to the invalidation of 38 C.F.R. § 19.9(a)(2), the RO 
subsequently cured any defects inherent in the February 2003 
development memorandum by its readjudication.  

In October 2003, the RO awarded service connection and 20 
percent rating for the right shoulder disability (posterior 
subluxation of the right shoulder).  The RO also awarded 
service connection and a 10 percent rating for the bilateral 
foot disability (pes cavus).  In December 2004, the RO 
awarded service connection and a 0 percent rating for TMJ 
syndrome.

The veteran has filed a claim for an increased rating for a 
bilateral foot disability and an application to reopen claims 
for service connection for a bilateral ankle disability, a 
bilateral knee disability, a bilateral hip disability, and a 
lumbar and thoracic spine disability secondary to service-
connected pes cavus.  Those issues are being adjudicated by 
the RO and are not before the Board at this time. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of these claims has been obtained.

2.  In October 2003, the RO awarded service connection for 
posterior subluxation of the right shoulder and for pes 
cavus.  In December 2004, the RO awarded service connection 
for TMJ syndrome.

3.  The RO's decisions to award service connection for a 
right shoulder disability, for a bilateral foot disability, 
and for TMJ syndrome in October 2003 and December 2004 
resolve the issues of entitlement to service connection for 
these disabilities, the sole issued before the Board at this 
time.  Thus, there is presently no controversy regarding 
these claims.


CONCLUSIONS OF LAW

1.  There is no issue of fact or law before the Board 
pertaining to the claim for service connection for a right 
shoulder disability, and the appeal is dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2004).

2.  There is no issue of fact or law before the Board 
pertaining to the claim for service connection for a 
bilateral foot disability, and the appeal is dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2004).

3.  There is no issue of fact or law before the Board 
pertaining to the claim for service connection for TMJ 
syndrome, and the appeal is dismissed.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues on appeal previously consisted of claims for 
service connection for a right shoulder disability, for a 
bilateral foot disability, and for TMJ syndrome.  In October 
2003, the RO awarded service connection and 20 percent rating 
for the right shoulder disability (posterior subluxation of 
the right shoulder); the RO also awarded service connection 
and a 10 percent rating for the bilateral foot disability 
(pes cavus).  In December 2004, the RO awarded service 
connection and a 0 percent rating for TMJ syndrome.

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105 (West 2002).  Therefore, 
as the RO has resolved the issues of service connection for a 
right shoulder disability, for a bilateral foot disability, 
and for TMJ syndrome in the veteran's favor, there is no 
longer a question or controversy remaining with regard to any 
of these claims.  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
initial award of service connection, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  

As noted above, the veteran has filed a claim for an 
increased rating for the service-connected bilateral foot 
disability, but that issue is now being treated separately 
from the issues that were previously on appeal.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (if a claim is 
granted as to an issue, the notice of disagreement that had 
pertained to that resolved issue is not valid to provide the 
Board with jurisdiction over "downstream" issues, such as 
the assigned disability rating).  Accordingly, the appeals of 
the claims for service connection for a right shoulder 
disability, for a bilateral foot disability, and for TMJ 
syndrome are dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2004).

The only issue on which the veteran perfected an appeal to 
the Board, and over which the Board has jurisdiction, is 
entitlement to service connection for the three disorders 
cited above.  That benefit has now been granted by the RO.  
Under the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) no outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
issue.  Absent such question, there is no matter over which 
the Board may exercise its jurisdiction.  Consequently, the 
claims before the Board must be dismissed.

The Board does remind the veteran that this dismissal does 
not affect the other issues, as described in the 
introduction, supra, that are still pending before the RO.  

ORDER

The appeals of the claims for service connection for a right 
shoulder disability, for a bilateral foot disability, and for 
TMJ syndrome are dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


